278 F.3d 416
AVIALL SERVICES INC., Plaintiff-Counter Defendant-Appellant,v.COOPER INDUSTRIES INC., Defendant-Counter Claimant-Appellee.
No. 00-10197.
United States Court of Appeals, Fifth Circuit.
December 19, 2001.

Richard Oran Faulk, Gardere Wynne Sewell, Houston, TX, Cynthia J. Bishop, Gardere Wynne Sewell, Dallas, TX, for Aviall Services Inc.
Dale E. Stephenson, Squire, Sanders & Dempsey, Cleveland, OH, Elizabeth Ellen Mack, Locke Liddell & Sapp, Dallas, TX, for Cooper Industries Inc.
Paul Stanley Weiland, U.S. Dept. of Justice, Antitrust Div., Washington, DC, for United States, Amicus Curiae.
Tracy Don Hester, Timothy A. Wilkins, Bracewell & Patterson, Houston, TX, for Amer Petro Inst., American Chemistry Council and Texas Oil & Gas Association, Amici Curiae.
Appeal from the United States District Court for the Northern District of Texas; Sidney A. Fitzwater, Judge.
ON PETITION FOR REHEARING AND REHEARING EN BANC
(Opinion August 14, 2001, 5 Cir., 2001, 263 F.3d 134)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, DENNIS and CLEMENT, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.